Citation Nr: 1430912	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  07-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea including as secondary to service-connected esophageal spasms, gastroesophageal reflux disease (GERD) and/or posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to February 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in May 2009, May 2010, August 2011, July 2013 and January 2014, at which times it was remanded for additional development.  As will be discussed herein, the Board finds that the AOJ (agency of original jurisdiction) substantially complied with the prior remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran testified at a hearing before the Board Member sitting at the RO in January 2009.  A transcript of the hearing is associated with the claims file.  In correspondence in July 2012, the Board informed the Veteran that the Veterans Law Judge who presided at the hearing was no longer employed by the Board.  The Veteran was afforded the opportunity for another hearing.  No response was received.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     



FINDING OF FACT

Sleep apnea is not causally or etiologically related to service or proximately due to or aggravated by his service-connected esophageal spasms, GERD and/or PTSD.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to service-connected esophageal spasms, GERD, and/or PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the present case, the Board satisfied its duty to notify under the VCAA.  Specifically, letters were sent to the Veteran in October and November 2006 which provided information as to what evidence was required to substantiate several service connection claims filed at that time and of the division of responsibilities between VA and the claimant in developing the claims.  However, in the May 2009 remand, the Board noted that the Veteran was not provided with the specific requirements for proving a claim of secondary service connection for his sleep apnea, and the issue was remanded so that such notice could be provided.  This was accomplished by a December 2009 letter, which advised the Veteran of the evidence and information necessary to substantiate his service connection claim, to include as secondary to his other service-connected disabilities, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the December 2009 letter was issued after the initial April 2007 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).   In the instant case, after the December 2009 letter was issued, the Veteran's claim was readjudicated in the March 2010 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, service treatment records as well as post-service VA treatment records have been obtained and considered.  In its July 2012 remand, the Board directed that the Veteran should be afforded the opportunity to submit additional evidence and that VA mental health records since July 2012 should be obtained and associated with the claims file.  These records were associated with the claims file, and the Veteran provided no response to a July 2013 request for additional evidence.  In its January 2014 remand, the Board noted that the most recent VA medical records were dated in September 2013 and directed that more recent treatment records from VA and private providers should be requested and associated with the claims file.  VA treatment records since September 2013 were associated with the claims file.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations and medical opinions were obtained with respect to his sleep apnea claim in June 2010, September 2011, June 2012, September 2013, and March 2014.  As will be discussed further herein, the Board previously determined that the first four VA examinations and opinions were inadequate to decide the claim.  However, the Board finds that the March 2014 VA examiner's opinion is adequate for adjudication purposes.  In this regard, such was predicated on an interview with the Veteran, a review of the record, and a full examination.  The examiner proffered an opinion that considered all of the pertinent evidence of record, to include the Veteran's statements, and provided a complete rationale, relying on and citing the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted in the Introduction, in May 2009, May 2010, August 2011, July 2013, and January 2014, the Board remanded the case for additional development, to include updating treatment records and obtaining VA examinations and etiological opinions.  In May 2009, the Board remanded this case to provide proper VCAA notice to the Veteran, which was accomplished as discussed above, and to obtain a VA examination and opinion as to whether the Veteran's sleep apnea was related to his service-connected GERD and/or esophageal spasms before readjudicating the claim in a supplemental statement of the case.  The Veteran was scheduled for a VA examination in January 2010 but failed to report to the scheduled examination.  

In May 2010, the Board found that the Veteran had not received notice of the scheduled examination, which constituted good cause to have the examination rescheduled.  Thus, the Board remanded the case to obtain a VA examination to address whether the Veteran's sleep apnea was related to his military service or his service-connected GERD and/or esophageal spasms, based on the evidence of record and readjudicate the Veteran's claim.  As such, a VA examination dated July 2010 was conducted with a report of the examiner's findings obtained, and a May 2011 supplemental statement of the case redjudicated the Veteran's claim.  

Thereafter, in August 2011, the Board found the July 2010 VA examiner's opinion inadequate, as the examiner noted there was no medical literature supporting that sleep apnea is related to GERD or esophageal spasms when there was medical literature of record indicating such a relationship.  The Board also found that the VA examiner's opinion that it would be a resort to mere speculation to comment on whether there was permanent aggravation of the Veteran's sleep apnea by his service-connected GERD or esophageal spasm was inadequate.  Therefore, the Board remanded the case to obtain an addendum opinion from the VA examiner and readjudicate the Veteran's claim.  An addendum opinion was issued in September 2011 and subsequently in June 2012.  The Veteran's claim was readjudicated in a July 2012 supplemental statement of the case.  

In a July 2013 remand, the Board remanded the Veteran's claim in light of evidence that the Veteran's sleep apnea may have been caused or aggravated by his service-connected PTSD.  The Board also directed the AOJ to afford the Veteran an opportunity to submit additional evidence and to request any VA mental health care records since July 2012 before obtaining an addendum opinion from the VA examiner and readjudicating the Veteran's claim.  In July 2013, the AOJ sent the Veteran a letter requesting he submit any new evidence or arguments.  No response was received.  Mental health records from the Veteran's VA treatment facility were also associated with the claims file.  A September 2013 addendum opinion was received from a VA examiner addressing whether the Veteran's sleep apnea was related to his service-connected PTSD.  The Veteran's claim was readjudicated in a September 2013 supplemental statement of the case.  

Finally, in January 2014, the Board again remanded the Veteran's claim to obtain any outstanding VA or private treatment records, obtain a new VA examination and opinion from an expert in pulmonary systems to address whether the Veteran's sleep apnea was caused or aggravated by any of his service-connected disabilities, and readjudicate the claim.  Thereafter, VA treatment records from St. Petersburg VA Medical Center dated since September 2013 were associated with the claims file.  In February 2014, a letter was sent to the Veteran informing him of his right to submit any additional evidence or arguments.  No response was received.  In March 2014, the Veteran underwent a VA examination and an opinion was obtained.  Finally, a May 2014 supplemental statement of the case readjudicated the Veteran's claim.  

The Board finds that the AOJ has substantially complied with the May 2009, May 2010, August 2011, July 2013, and January 2014 remand directives with regard to the claim decided below, such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  


II.  Analysis

The Veteran contends that he currently has sleep apnea as a result of his military service, to include as secondary to his service-connected GERD, esophageal spams, or PTSD.  Because the RO considered and developed this claim on both direct and secondary service connection theories of entitlement, the Board will do the same to give the Veteran every consideration in connection with the current appeal.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing direct service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran's service treatment records were negative for complaints, treatment or diagnoses related to sleep apnea.  In a November 1967 report of medical history, the Veteran noted he had no trouble sleeping.  In a May 2002 VA examination, the Veteran reported taking Valium for assistance with sleep and that he stayed awake until one or two in the morning.  Private treatment records dated December 2003 noted poor sleep hygiene with difficulty falling asleep and staying asleep.  The Veteran was noted to have a history of snoring and a history of sleep apnea. 

VA treatment records include results of a January 2006 sleep study that revealed complaints of loud snoring, witnessed apneas and severe daytime sleepiness.  The Veteran was diagnosed with obstructive sleep apnea noted to be severe by frequency of events and with severe oxygen desaturations.  Significant snoring was noted.  In March 2006, the Veteran was given a CPAP machine.  In July 2006, the Veteran reported difficulty getting to sleep initially.  In July 2007, the Veteran reported that the CPAP machine was not helping and that he stayed awake when using it.  In February 2008, the Veteran reported daytime sleepiness and the need for caffeine during the day to stay awake.  He noted feeling tired while driving and that he feared car accidents.  He reported snoring, gasping, acting out dreams, morning headache and waking up not feeling refreshed.  He noted falling asleep at work, while driving and when sitting.  He reported that it took one hour to fall asleep and that he required sleep aids.  The Veteran's sleep apnea was noted to be related to hypnogogic events.  

The Veteran testified at a Board hearing in January 2009.  He reported that he started having chronic snoring in 1978.  He noted that his snoring had gotten worse since that time.  He reported that a VA doctor indicated that he was one of the worst cases of sleep apnea the doctor had ever seen.  He testified that based on medical research he had done, he believed that GERD and esophageal spasms were related to his sleep apnea.  He described a shrapnel wound to his neck as the result of an explosion while in service.  The Veteran noted that the medical literature he submitted discussed how a deformity to the esophageal area could cause sleep apnea.  

A June 2010 VA examination noted that the Veteran was diagnosed with sleep apnea in 2005.  The Veteran reported that his sleep apnea had been present for the last thirty years as evidenced by his snoring.  The examiner noted no history of respiratory distress trauma or disease as well as no cardiac history of dizziness, syncope, angina, fatigue, or dyspnea.  The examiner further noted no pulmonary history to include cough, wheezing, dyspnea, or respiratory failure.  The examiner noted no history of orthopnea, paraoxysmal nocturnal dyspnea, or swelling.  The examiner diagnosed the Veteran with sleep apnea and noted no effects on the Veteran's usual occupation.  

The Veteran reported to the March 2014 VA examiner that he was falling asleep at work and had had a couple of episodes where he fell asleep while driving.  He reported that his CPAP machine was effective in mitigating his daytime sleepiness.  The Veteran noted that at his last job as a legal assistant, he would go to sleep sitting at his computer.  

There are several medical opinions of record addressing a relationship between the Veteran's sleep apnea and his military service, to include service-connected GERD, esophageal spasms, and PTSD and shrapnel wounds.  The June 2010 VA examiner opined that the Veteran's current sleep apnea was not causally related to any condition during his military service.  The examiner noted there was no record showing the Veteran had sleep apnea or any associated signs or symptoms while in service.  Furthermore, the examiner noted that the Veteran's sleep apnea was not caused by or aggravated by his service-connected GERD or esophageal spams.  The examiner noted there was no scholastic medical literature supporting a finding that sleep apnea is related to GERD or esophageal spasm.  The examiner noted that sleep apnea is caused by repetitive collapse of the upper airway during sleep, while GERD and esophageal spasms were digestive conditions.  The examiner further noted that it would be a resort to mere speculation to state whether there was permanent aggravation, above and beyond the natural progression, of his sleep apnea by his service-connected GERD and/or esophageal spasms.  

In a September 2011 addendum opinion, the VA examiner concluded that the Veteran's sleep apnea was not caused by his service-connected esophageal spasms or GERD or the shrapnel wound injury he sustained in service.  The examiner noted that according to medical literature, obesity is the best documented risk factor for sleep apnea, which was present in this Veteran.  Additionally, smokers are nearly three times more likely to have sleep apnea, and the Veteran was noted to be a smoker.  The examiner noted the Veteran had no structural abnormalities to cause anatomical obstruction but had excess surrounding soft tissue reducing airway size, consistent with an obstructive sleep apnea diagnosis.  The examiner explained that sleep apnea is essentially coordination dysfunction between the brain and upper airway muscles and diaphragm and that the ventilator cycle is not related to the esophageal condition.  The examiner noted that GERD and sleep apnea shared no common pathological pathway.  He noted that the Veteran had no deep penetrating wound to the neck to cause dysfunction of the esophagus and that if the Veteran did have esophageal spasms, symptoms would have manifested much earlier than 35 years after service.  The examiner cited medical literature, which concluded that though GERD and sleep apnea commonly occur together, "no temporal or causal relationship has ever been demonstrated between the two."  

In June 2012, the VA examiner commented on the Veteran's internet research, which discussed a relationship between sleep apnea and GERD.  The examiner concluded that the article referred to GERD causing sleep impairment, not sleep apnea.  The examiner again noted that sleep apnea does not share the same pathophysiological pathway as sleep impairment from acid reflux.  

In a September 2013 addendum opinion, the examiner concluded that the Veteran's sleep apnea was not caused or aggravated by any of his service-connected disabilities, to include PTSD.  The examiner detailed the pathophysiology of sleep apnea and noted that the most common risk factor was obesity.  The examiner noted that there was no medical literature supporting that the Veteran's service-connected disabilities were causally related to his sleep apnea.  

The March 2014 VA examiner noted that the Veteran's sleep apnea was not caused or aggravated by the Veteran's service-connected PTSD or any other service-connected disability.  The examiner noted that the Veteran's treatment records were absent of any aggravation of the Veteran's sleep apnea by his PTSD or any other service-connected disability.  In this regard, she notes that the Veteran's sleep apnea symptoms have persisted or worsened with poor compliance with his CPAP machine and have improved with adherence to the CPAP.  The examiner noted that the Veteran's sleep apnea symptoms from 2006 to 2008 could not be attributed to medications for his PTSD or other service-connected conditions because pharmacy report data documented that the Veteran did not regularly utilize sedatives or narcotics during that time.  The examiner discussed three articles submitted by the Veteran, which the Veteran contended offered medical support for PTSD causing sleep apnea.  The examiner noted that one study cited by the Veteran did not support the claim that PTSD causes or aggravates sleep apnea.  A second article included preliminary data and conclusions presented at a conference and was not yet published in a peer-reviewed journal.  Finally, the examiner concluded that the information reviewed in all of the medical literature cited by the Veteran did not change the fact that his treatment records document that the Veteran had multiple established risk factors for sleep apnea to include male gender, advancing age, body mass index greater than 30, a large neck, oropharyngeal crowding, and cigarette smoking.  The examiner noted that the worsening of the Veteran's sleep apnea was due to non-adherence to his CPAP therapy.  The examiner noted that a correlation between the Veteran's service-connected conditions and his sleep apnea symptoms was not found.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  While the evidence of record shows that the Veteran has a current diagnosis of sleep apnea, the probative evidence of record demonstrates that such is not related to his service or his service-connected GERD, esophageal spasms or PTSD.  In this regard, the Board places great probative weight on the VA examiners' opinions that the Veteran's sleep apnea was not related to service and was not caused or aggravated by his service-connected GERD, esophageal spasms or PTSD and that medical literature does not support a correlation between sleep apnea and any of these conditions.  The examiners noted that the Veteran's sleep apnea was more likely caused by common risk factors such as obesity and did not involve the same physiological processes as GERD, esophageal spasms or PTSD.  The opinions of record had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

In its analysis, the Board has considered the Veteran's contentions that his sleep apnea is related to his service-connected GERD, esophageal spasms and PTSD.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  Id.  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

In this case, the Board finds that the question regarding the potential relationship between the Veteran's sleep apnea and any instance of his service, to include any service-connected disability, to be complex in nature.  The Veteran has not demonstrated that he is an expert in discussing the etiology of sleep apnea and is a layperson in this regard.  The Veteran's statements linking his current sleep apnea and his military service, to include his service-connected conditions, are not within the realm of knowledge of a layperson.  While the Veteran is competent to state that he snored in service and ever since, he is not competent to make a medical connection between the snoring and his current diagnosis of sleep apnea.  Sleep apnea was diagnosed many years after service (see VA examination of June 2010). And his statements are rebutted by a contemporaneous report showing he had not trouble sleeping in service (see November 1967 report of medical history).  Thus, the opinions of the VA examiners to the effect that the Veteran's sleep apnea is not related to his military service or service-connected conditions are the only competent evidence of record related to the nexus element.  

The Board concludes that the Veteran's sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident during service or to service-connected GERD, esophageal spasms or PTSD.  

In reaching this decision the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant case, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for sleep apnea including as secondary to service-connected esophageal spasms, GERD and/or PTSD is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


